Citation Nr: 0533585	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  03-23 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to service connection for sinusitis, hair loss, 
tremors/palsy, amblyacousia, memory loss, shortness of 
breath, and cancer producing polyps, including as secondary 
to herbicide exposure.

Entitlement to service connection for a psychiatric disorder, 
to include depression and post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran had active service from August 1970 to January 
1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The issue of service connection for a psychiatric disorder, 
to include depression and PTSD, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Neither sinusitis, hair loss, tremors/palsy, amblyacousia, 
memory loss, shortness of breath, or cancer producing polyps 
was present in active service or manifest for many years 
thereafter, nor was any of these conditions shown to be 
related to exposure to Agent Orange or other incident of 
service.


CONCLUSION OF LAW

Sinusitis, hair loss, tremors/palsy, amblyacousia, memory 
loss, shortness of breath, and cancer producing polyps were 
not incurred in or aggravated by active service, and cancer 
producing polyps may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1113, 
5107(a) (West 2002); 38 C.F.R. §§ 3.303(d), 3.307, 3.309 
(2004).






REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).   

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In a letter dated in 
August 2003, the veteran was notified of the information and 
evidence needed to substantiate and complete his claim, of 
what part of that evidence he was to provide, and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically refer to the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  The August 2003 letter 
advised the veteran to let VA know if there is evidence or 
information that he thought would help support his claim. 

It is noted that the original rating decision on appeal was 
in March 2004.  Notice fully complying the provisions of the 
VCAA was provided to the veteran in August 2003.  Therefore, 
the veteran did receive proper VCAA notice prior to the 
initial rating decision denying his claim.  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all available post-service VA and private 
medical records identified by the veteran.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  For the reasons 
set forth above, and given the facts of this case, the Board 
finds that no further notification or assistance is 
necessary, and deciding the appeal at this time is not 
prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).


Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred or aggravated by 
active service.  38 U.S.C.A. § 1110.

Regulations provide that service connection may be granted 
for any disability diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Where a veteran served continuously for 90 days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and a carcinoma becomes manifest to 
a degree of 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a).  If a veteran was 
exposed to a herbicide agent during active military, naval, 
or air service, the following diseases shall be service-
connected, even though there is no record of such disease 
during service:  chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, porphyria cutanea tarda, 
respiratory cancers, and soft-tissue sarcomas.  38 C.F.R. § 
3.309(e).  In addition, presumptive service connection is now 
warranted for prostate cancer that manifests itself to a 
degree of 10 percent at any time after exposure under 38 
C.F.R. § 3.309(e).

The regulations further expressly provide that, for the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at that time as distinguished from merely isolated 
findings or diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Moreover, when all the evidence is assembled, the 
VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether the 
preponderance of the evidence is against the claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


Analysis

The Board has considered all of the evidence relevant to this 
claim.  Initially, the Board notes that since none of the 
disabilities at issue is among the diseases identified by the 
Secretary as warranting presumptive service connection based 
on exposure to Agent Orange, the veteran is not entitled to 
the application of the presumptive provisions relating to 
Agent Orange exposure found in 38 U.S.C.A. § 1116 and 38 
C.F.R. §§ 3.307, 3.309. 

A review of service medical records and post-service medical 
records fails to establish that the claimed conditions were 
present in service or manifested for many years after the 
veteran's separation from service, if at all. The veteran has 
submitted no medical opinion or other competent medical 
evidence to support his assertions. There is no evidence that 
the symptoms and disabilities claimed by the veteran may be 
associated with his tour of active duty, to include exposure 
to Agent Orange. Consequently, further an examination or 
opinion under the provisions of 38 U.S.C.A. § 5103A(d) is not 
necessary.

Although the Board has taken into account the testimony 
provided by the veteran in September 2005 regarding his 
claim, a lay person, such as the veteran, is not competent to 
offer evidence which requires medical knowledge, such as a 
diagnosis or a determination of etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). Again, the 
evidence fails to suggest an association between the 
disabilities at issue and the veteran's period of military 
service, including exposure to Agent Orange.  

As the clear weight of the more probative evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(a); 
38 C.F.R. §§ 3.303(d), 3.307, 3.309.


ORDER

Entitlement to service connection for sinusitis, hair loss, 
tremors/palsy, amblyacousia, memory loss, shortness of 
breath, and cancer producing polyps, including as secondary 
to herbicide exposure is denied.



REMAND

As noted above, the veteran had active service from August 
1970 to January 1972. He served in Vietnam from January to 
December 1971, apparently as a cannoneer.
At the time of his personal hearing in September 2005, the 
veteran maintained that he has been treated for depression, 
which he attributed to his experiences in Vietnam. An 
examination to explore a possible relationship between any 
current psychiatric condition and the veteran's period of 
military service has not been conducted. 

As the evidence of record suggests that the veteran's current 
condition may be associated with service, the Board finds 
that additional development is necessary prior to a final 
decision on the veteran's claim. 38 U.S.C.A. § 5103A(d). 
Accordingly, the case is remanded for the following actions:

1.  The veteran should be requested to 
identify all VA and non-VA health care 
providers that have treated him for any 
psychiatric disorder from May 2005 to the 
present. The RO should then obtain copies of 
all available records of such treatment from 
all sources identified.  Whether or not he 
responds, the RO should obtain any reports of 
VA treatment (not already of record) for any 
psychiatric disorder.

2.  The veteran should be given the 
opportunity to provide additional details 
regarding the stressors to which he was 
exposed during his period of active duty. All 
reasonable efforts should then be made to 
verify the stressors reported by the veteran.

3.  The veteran should be scheduled for a VA 
psychiatric examination to determine the 
nature and extent of any current chronic 
psychiatric disorder. The veteran's claims 
folder must be provided to the examiner for 
review.  The veteran's history and complaints 
should be noted, all indicated studies should 
be performed, and all clinical findings 
reported in detail.  

The examiner should report a multi-axial 
diagnosis identifying all current psychiatric 
disorders, and offer an opinion as to the 
likelihood that any chronic psychiatric 
condition, including depression and PTSD, had 
its onset in or is otherwise related to his 
period of military service. Should PTSD be 
diagnosed, the stressor supporting such 
diagnosis should be identified. All 
conclusions expressed must be accompanied by a 
complete rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance with 
the directives of this remand, and if they are 
not, the RO should implement corrective 
procedures.  See Stegall v. West, 11 Vet. App. 
268 (1998).

5.  After undertaking any development deemed 
essential in addition to that specified above, 
the RO should again review the veteran's 
claim.  If the benefit sought on appeal is not 
granted, the veteran and his representative 
should be issued a supplemental statement of 
the case, and be afforded a reasonable period 
of time to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


